Title: To Benjamin Franklin from James Hutchinson, [12 December? 1776]
From: Hutchinson, James
To: Franklin, Benjamin


Dear Sir
On board the Ship Sally Thursday morning[December 12, 1776?]
We are Just proceeding to sea with a fair Wind, which we hope may continue, and carry us safely out of the Bay of Biscay; your dispatches I received from Mr. Pennet and shall not fail to take Care of them should we arrive in Philadelphia, and on the other hand should we be so unfortunate as to fall into the hands of any of the Piratical Cruisers of Britain they shall be sunk. Present my Compliments to Mr. Pennet tell him I shall ever remember his Civilities to me during my stay at Nantz. With wishes for your success and happiness I remain Dear Sir Yours &c. 
James Hutchinson
 
Addressed: Dr. Benjamin Franklin / at / Mr. Gruels / Nantz / favoured by / Mr. Le Bourg
Notation: J. Hutchinson
